Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/21 has been entered.
 
This Allowance is in response to the authorization for Examiner’s Amendment included below.  Claims 2-21 are pending.  Claims 2 (a machine), 10 (a method), and 17 (a non-transitory CRM) are independent. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil C. Maskeri (Reg. No. 61,591 on 12/15/2021).


2. (Currently Amended) A system, comprising:
an application executing on a first device;
a camera paired with the application using a first device identifier, the application configured to enable a user to control one or more camera functions of the camera by interacting with the application; and
a computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor, causes the processor to:
transmit an authorization code to the application,
responsive to a request for an access token from the camera, verify the authorization code to authenticate the camera 
determine whether a first private key associated with the application and the first device identifier matches a second private key associated with the first device identifier;
associate the access token with a user account based on a determination that the first private key matches the second private key, and
receive one or more images associated with the user account from the camera.

10. (Currently Amended) A method, comprising:
executing an application on a first device to control a camera, wherein the application is paired with the camera using a first device identifier;
transmitting an authorization code to [[an]] the application paired with [[a]] the camera;
in response to receiving a request for an access token from the camera, 
determining whether a first private key associated with the application and [[a]] the first device identifier matches a second private key associated with the first device identifier;
associating the access token with a user account based on a determination that the first private key matches the second private key; and
receiving one or more images associated with the user account from the camera.

17. (Currently Amended) A non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor of a server, causes the server to:
execute an application on a first device to control a camera, wherein the application is paired with the camera using a first device identifier;
transmit an authorization code to [[an]] the application 
responsive to a request for an access token from the camera, verify the authorization code to authenticate the camera 
determine whether a first private key associated with the application and a first device identifier matches a second private key associated with the first device identifier;

receive one or more images associated with the user account from the camera.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Watanabe (US 2014/0282991) in view of the Canon NPL references discloses a cellphone application that can be paired with a camera for controlling the camera and that receives an access code at the application that is used when the camera requires access to a user account.  However, Watanabe in view of Canon does not disclose that a device identifier used for pairing is also used in association with the application to match private keys to validate an access token request.  An updated search was performed, but did not find further references which alone or in combination with the references previously made of record would anticipate or reasonably render obvious the combination of features in independent claims 2, 10 and 17.  As such, claims 2-21 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, specifically:
Maher et al., US 2021/0136123, discloses a system that utilizes a smartphone to connect a device to a service. 

Likar, US 2017/0300732, discloses a method for onboarding devices to a wifi network using a cloud manager and a cellphone. 
Nien et al., US 9,235,696, discloses a method of authenticating a device using a mobile terminal and a scanned barcode to encode a token.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL W CHAO/Examiner, Art Unit 2492